      Case 3:20-cv-02409-CAB-LL Document 5 Filed 06/15/21 PageID.38 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JACOBY C. HARPER                                    Case No.: 3:20-cv-02409-CAB-LL
     #19746599,
12
                                       Plaintiffs,       ORDER DISMISSING FIRST
13                                                       AMENDED COMPLAINT FOR
                         vs.                             FAILURE TO STATE A CLAIM
14
                                                         PURSUANT TO 28 U.S.C.
15                                                       § 1915(e)(2)(B) AND 28 U.S.C.
     SAN DIEGO COUNTY, SAN DIEGO                         § 1915A(b)
16   COUNTY JAIL, SAN DIEGO
17   “PERSONS,”
18                                  Defendants.
19
20         On December 9, 2020, Plaintiff Jacoby C. Harper (“Harper” or “Plaintiff”),
21   currently incarcerated at George Bailey Detention Facility (“GBDF”), filed a pro se civil
22   rights action pursuant 42 U.S.C. § 1983. See ECF No. 1. Harper also filed a Motion to
23   Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a). See ECF No. 2. On
24   March 15, 2021, the Court granted Plaintiff’s IFP Motion and dismissed the Complaint
25   for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C.
26   § 1915A(b). ECF No. 3. The Court gave Plaintiff 60 days to file a First Amended
27   Complaint which would cure the deficiencies of pleading noted in the Court’s Order. Id.
28   at 7. On April 22, 2021, Plaintiff filed a First Amended Complaint. ECF No. 4.
                                                     1
                                                                               3:20-cv-2409-CAB-LL
      Case 3:20-cv-02409-CAB-LL Document 5 Filed 06/15/21 PageID.39 Page 2 of 8



 1   I.      Sua Sponte Screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b)
 2           A. Standard of Review
 3           Because Harper is a prisoner and is proceeding IFP, his First Amended Complaint
 4   requires a pre-answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b).
 5   Under these statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or
 6   any portion of it, which is frivolous, malicious, fails to state a claim, or seeks damages
 7   from defendants who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir.
 8   2000) (en banc) (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002,
 9   1004 (9th Cir. 2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is
10   ‘to ensure that the targets of frivolous or malicious suits need not bear the expense of
11   responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting
12   Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
13           “The standard for determining whether a plaintiff has failed to state a claim upon
14   which relief can be granted under Section 1915(e)(2)(B)(ii) is the same as the Federal
15   Rule of Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter,
16   668 F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121
17   (9th Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar
18   standard applied in the context of failure to state a claim under Federal Rule of Civil
19   Procedure 12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual
20   matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
21   Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at
22   1121.
23           Detailed factual allegations are not required, but “[t]hreadbare recitals of the
24   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
25   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
26   relief [is] . . . a context-specific task that requires the reviewing court to draw on its
27   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
28   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
                                                     2
                                                                                    3:20-cv-2409-CAB-LL
      Case 3:20-cv-02409-CAB-LL Document 5 Filed 06/15/21 PageID.40 Page 3 of 8



 1   this plausibility standard. Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th
 2   Cir. 2009).
 3         B. Harper’s Factual Allegations
 4         In his First Amended Complaint, Harper alleges that while detained at GBDF he
 5   was assaulted by a group of Hispanic inmates. FAC, ECF No. 4 at 3. He contends that the
 6   aggressors were able to enter the “protective custody” module where Plaintiff was
 7   housed, after a GBDF staff member “release[d] the locks and let them in[to]” the module.
 8   Id. Harper states he was “repeatedly kicked and punched, mostly in his head, back and his
 9   tooth got knocked out.” Id. He claims his life and safety were compromised as a result of
10   “locks being released by a George Bailey staff member” so that the Hispanic inmates
11   could access the area and stage the attack. Id.
12         In addition, Harper alleges that GBDF staff retaliated against him and other
13   inmates who “pressed charges” related to the incident. Id. at 4. He alleges GBDF staff
14   subjected him to unwarranted strip searches and cell searches in retaliation for his
15   complaints. Id. During one cell search, Plaintiff contends GBDF staff “ransacked” his
16   cell and took many of his belongings, including his phone book, family photos and
17   letters. They also purportedly took some hygiene and food items Plaintiff had purchased
18   at the canteen. Id. Harper alleges he suffers from post-traumatic stress disorder, anxiety,
19   depression, and paranoia from his “current situation” in the GBDF. Id. Harper seeks
20   compensatory and punitive damages in the sum of $53,000 each. Id. at 7.
21         C. 42 U.S.C. § 1983
22         “Section 1983 creates a private right of action against individuals who, acting
23   under color of state law, violate federal constitutional or statutory rights.” Devereaux v.
24   Abbey, 263 F.3d 1070, 1074 (9th Cir. 2001). Section 1983 “is not itself a source of
25   substantive rights, but merely provides a method for vindicating federal rights elsewhere
26   conferred.” Graham v. Connor, 490 U.S. 386, 393–94 (1989) (internal quotation marks
27   and citations omitted). “To establish § 1983 liability, a Plaintiff must show both (1)
28   deprivation of a right secured by the Constitution and laws of the United States, and (2)
                                                   3
                                                                                 3:20-cv-2409-CAB-LL
      Case 3:20-cv-02409-CAB-LL Document 5 Filed 06/15/21 PageID.41 Page 4 of 8



 1   that the deprivation was committed by a person acting under color of state law.” Tsao v.
 2   Desert Palace, Inc., 698 F.3d 1128, 1138 (9th Cir. 2012).
 3           D. Discussion
 4           In his First Amended Complaint, Harper names three Defendants – San Diego
 5   County Jail, San Diego County, and “San Diego ‘Persons.’” FAC, ECF No. 4 at 1, 5. As
 6   with his original complaint, however, Plaintiff has failed to state a claim upon which
 7   § 1983 relief may be granted. Parties can seek relief under § 1983 against persons acting
 8   under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). “Persons” under
 9   § 1983 are state and local officials sued in their individual capacities, private individuals
10   and entities which act under color of state law, and/or the local governmental entity itself.
11   Vance v. County of Santa Clara, 928 F. Supp. 993, 995–96 (N.D. Cal. 1996).
12           First, the “San Diego County Jail” is managed by and/or a department of San
13   Diego County, but it is not a “person” subject to suit under § 1983. See e.g., United States
14   v. Kama, 394 F.3d 1236, 1239 (9th Cir. 2005) (“municipal police departments and
15   bureaus are generally not considered ‘persons’ within the meaning of section 1983”);
16   Rodriguez v. Cnty. of Contra Costa, 2013 WL 5946112 at *3 (N.D. Cal. Nov. 5, 2013)
17   (“[a]lthough municipalities, such as cities and counties, are amenable to suit under
18   Monell [v. Dept. of Soc. Serv. of City of New York, 436 U.S. 658 (1978)], sub-
19   departments or bureaus of municipalities, such as the police departments, are not
20   generally considered “persons” within the meaning of § 1983”) (citing Hervey v. Estes,
21   65 F.3d 784, 791 (9th Cir. 1995)); Powell v. Cook County Jail, 814 F. Supp. 757, 758
22   (N.D. Ill. 1993) (“Section 1983 imposes liability on any ‘person’ who violates someone’s
23   constitutional rights ‘under color of law.’ Cook County Jail is not a ‘person.’”).
24   Therefore, Harper cannot pursue § 1983 civil rights claims against the San Diego County
25   Jail.
26           Second, to the extent Harper names the County of San Diego as a defendant, his
27   allegations are also insufficient. A municipal entity may be held liable under § 1983 only
28   if he alleges facts sufficient to plausibly show that he was deprived of a constitutional
                                                   4
                                                                                  3:20-cv-2409-CAB-LL
         Case 3:20-cv-02409-CAB-LL Document 5 Filed 06/15/21 PageID.42 Page 5 of 8



 1   right by individually identified employees who acted pursuant to the municipality’s
 2   policy or custom. Mt. Healthy City Sch. Dist. Bd. of Ed. v. Doyle, 429 U.S. 274, 280
 3   (1977); Monell, 436 U.S. at 691; Villegas v. Gilroy Garlic Festival Ass’n, 541 F.3d 950,
 4   964 (9th Cir. 2008). The County of San Diego may not be held vicariously liable under
 5   § 1983 simply because one of its employees is alleged to have acted wrongfully. See
 6   Board of Cty. Comm’rs. v. Brown, 520 U.S. 397, 403 (1997); Monell, 436 U.S. at 691
 7   (“[A] a municipality cannot be held liable solely because it employs a tortfeasor.”);
 8   Jackson v. Barnes, 749 F.3d 755, 762 (9th Cir. 2014). Instead, the municipality may be
 9   held liable “when execution of a government’s policy or custom . . . inflicts [a
10   constitutional] injury.” Monell, 436 U.S. at 694; Los Angeles Cty., Cal. v. Humphries,
11   562 U.S. 29, 36 (2010). Harper has not plausibly alleged that any individual at the San
12   Diego County was executing county government policy or custom which inflicted a
13   constitutional injury. Monell, 436 U.S. at 694; Humphries, 562 U.S. at 36.
14           Furthermore, “San Diego County ‘Persons’” is not a proper defendant to this
15   action. Unnamed persons cannot be served with process until they are identified by their
16   real names and the court will not investigate the names and identities of unnamed
17   defendants. Harper should identify each involved defendant by name and link each of
18   them to his claim by explaining what each defendant did or failed to do that caused a
19   violation of his constitutional rights.1 See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir.
20   1988) (liability may be imposed on individual defendant under § 1983 only if plaintiff
21   can show that defendant proximately caused deprivation of federally protected right). A
22   supervisor may be liable under § 1983 upon a showing of (1) personal involvement in the
23
24
     1
       Although a plaintiff may name “Doe” defendants to withstand dismissal of a complaint at the
25   initial review stage, Harper is cautioned that using “Doe” defendants creates its own problem:
26   those persons cannot be served with process in this action until they are identified by their real
     names. See Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980) (“[T]he use of ‘John Doe’ to
27   identify a defendant is not favored.”). While the Court grants Harper leave to amend his
     complaint so that he may attempt to learn the name of the persons who allegedly violated his
28   rights, the burden remains on Plaintiff to name the defendants in his amended complaint. See id.
                                                     5
                                                                                     3:20-cv-2409-CAB-LL
      Case 3:20-cv-02409-CAB-LL Document 5 Filed 06/15/21 PageID.43 Page 6 of 8



 1   constitutional deprivation or (2) a sufficient causal connection between the supervisor’s
 2   wrongful conduct and the constitutional violation. See Starr v. Baca, 652 F.3d 1202, 1207
 3   (9th Cir. 2011).
 4         For these reasons, the First Amended Complaint must be dismissed. Harper will be
 5   granted leave to file a second amended complaint, if he can allege a cognizable legal
 6   theory against a proper defendant and sufficient facts in support of that cognizable legal
 7   theory. Lopez, 203 F.3d at 1126–27 (concluding that district courts must afford pro se
 8   litigants an opportunity to amend to correct any deficiency in their complaints). Should
 9   Harper choose to file an amended complaint, he must clearly set forth the claims and
10   allegations against each defendant. Any amended complaint must identify as a defendant
11   only persons who personally participated in depriving him of a federal constitutional
12   right. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).
13         In addition, the Court notes that although Harper alleges his due process and
14   Eighth Amendment rights were violated, he again fails to plausibly show how, or to what
15   extent, any particular individual may be held individually liable for the constitutional
16   injuries he alleges. See Iqbal, 556 U.S. at 676–77; Jones v. Comm’ty Redev. Agency of
17   City of Los Angeles, 733 F.2d 646, 649 (9th Cir. 1984) (stating that even pro se plaintiffs
18   must “allege with at least some degree of particularity overt acts which defendants
19   engaged in” in order to state a claim). FAC, ECF No. 4 at 3–4. In order to allege the
20   deprivation of a constitutional right within the meaning of § 1983, a plaintiff must
21   plausibly allege that an individual defendant “[did] an affirmative act, participate[d] in
22   another’s affirmative acts, or omit[ted] to perform an act which he is legally required to
23   do that causes the deprivation of which [the plaintiff complains].” Johnson, 588 F.2d at
24   743. Broad and conclusory allegations, such as the ones put forth in Harper’s Complaint,
25   are not sufficient. Instead, to plead a plausible claim for relief, “Plaintiff must plead that
26   each Government-official defendant, through [his] own individual actions, has violated
27   the Constitution.” Iqbal, 556 U.S. at 676–77. “The inquiry into causation must be
28   individualized and focus on the duties and responsibilities of each individual defendant
                                                    6
                                                                                   3:20-cv-2409-CAB-LL
      Case 3:20-cv-02409-CAB-LL Document 5 Filed 06/15/21 PageID.44 Page 7 of 8



 1   whose acts or omissions are alleged to have caused a constitutional deprivation.” Leer v.
 2   Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (citing Rizzo v. Goode, 423 U.S. 362, 370–71
 3   (1976)); Berg v. Kincheloe, 794 F.2d 457, 460 (9th Cir. 1986); Estate of Brooks v. United
 4   States, 197 F.3d 1245, 1248 (9th Cir. 1999) (stating that “[c]ausation is, of course, a
 5   required element of a § 1983 claim.”)
 6         “Inmates who sue prison officials for injuries suffered while in custody may do so
 7   under the Eighth Amendment’s Cruel and Unusual Punishment Clause or, if not yet
 8   convicted, under the Fourteenth Amendment’s Due Process Clause.” Castro v. Cty. of
 9   Los Angeles, 833 F.3d 1060, 1067–68 (9th Cir. 2016) (citing Bell v. Wolfish, 441 U.S.
10   520, 535 (1979) (holding that, under the Due Process Clause, a detainee may not be
11   punished prior to conviction)). Under either Amendment, a plaintiff must allege facts
12   sufficient to show that Defendants acted with “deliberate indifference” in order to state a
13   plausible claim for relief. Id. at 1068; Iqbal, 556 U.S. at 678; Hatter v. Dyer, 154 F. Supp.
14   3d 940, 944–54 (E.D. Cal. 2015) (applying Castro’s objective deliberate indifference
15   standard to pretrial detainee’s over-crowding and general conditions of confinement
16   claims). In order to state a plausible Fourteenth Amendment failure to protect claim,
17   Harper must plausibly allege that “a reasonable officer in the circumstances would have
18   appreciated the high degree of risk involved,” or that the failure to abate a “substantial
19   risk” caused him an injury. Castro, 833 F.3d at 1071. Harper’s factual allegations as
20   currently pleaded are insufficient to support a claim that any specific individual was
21   responsible for any of the claims raised in his First Amended Complaint.
22   II.    Conclusion and Orders
23         Good cause appearing, the Court:
24         1.     DISMISSES Harper’s First Amended Complaint for failing to state a claim
25   upon which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and
26   § 1915A(b)(1).
27         2.     GRANTS Harper forty-five (45) days leave from the date of this Order in
28   which to file a Second Amended Complaint which cures all the deficiencies of pleading
                                                   7
                                                                                 3:20-cv-2409-CAB-LL
      Case 3:20-cv-02409-CAB-LL Document 5 Filed 06/15/21 PageID.45 Page 8 of 8



 1   noted above. Harper’s Second Amended Complaint must be complete by itself without
 2   reference to his original pleading. Defendants not named and any claim not re-alleged in
 3   his Second Amended Complaint will be considered waived. See S.D. Cal. Civ. L.R. 15.1;
 4   Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir.
 5   1989) (“[A]n amended pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693
 6   F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with leave to amend which
 7   are not re-alleged in an amended pleading may be “considered waived if not repled.”).
 8         If Harper fails to file a Second Amended Complaint within the time provided, the
 9   Court will enter a final Order dismissing this civil action based both on Harper’s failure
10   to state a claim upon which relief can be granted pursuant to 28 U.S.C.
11   §§ 1915(e)(2)(B)(ii) and 1915A(b)(1), and his failure to prosecute in compliance with a
12   court order requiring amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir.
13   2005) (“If a plaintiff does not take advantage of the opportunity to fix his complaint, a
14   district court may convert the dismissal of the complaint into dismissal of the entire
15   action.”).
16         IT IS SO ORDERED.
17   Dated: June 15, 2021
18
19
20
21
22
23
24
25
26
27
28
                                                   8
                                                                                3:20-cv-2409-CAB-LL
